Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 7, 2021                                                                                      Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  163058(51)                                                                                           Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
                                                                                                        Elizabeth M. Welch,
  VICKI SWANZY, Personal Representative                                                                               Justices
  of the ESTATE OF JOHN SWANZY,
              Plaintiff-Appellee,
                                                                    SC: 163058
  v                                                                 COA: 351649
                                                                    Kent CC: 18-008023-NH
  EDWARD J. KRYSHAK, M.D.,
            Defendant,
  and

  SPECTRUM HEALTH PRIMARY CARE
  PARTNERS, doing business as SPECTRUM
  HEALTH MEDICAL GROUP,
             Defendant-Appellant.
  ________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing its reply is GRANTED. The reply will be accepted as timely filed if submitted
  on or before August 9, 2021.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    July 7, 2021

                                                                               Clerk